Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 03/10/2022 is acknowledged.
Drawing objections in the Office action of 12/10/2021 are withdrawn.
Specification objections in the Office action of 12/10/2021 are withdrawn.
Claim objections in the Office action of 12/10/2021 are withdrawn.
Claim rejections under 35 U.S.C. § 112 in the Office action of 12/10/2021 are withdrawn.


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Rotary pneumatic seal for a central tire inflation system as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	US 2018-0304700 (Falls et al.) discloses, in Figures 3-22, a seal assembly       
comprising: a ring-shaped inner radial seal (90), comprising: an inner lip extending in an axial direction (as shown below); an outer lip (lacks disclosure) extending in the same axial direction; a connecting flange connecting the inner lip and the outer lip (as shown below); a pneumatic sealing lip (lacks disclosure); and an oil sealing lip comprised of a ridge (as shown below); and 
a ring-shaped outer radial seal (88) located radially outward from said inner radial seal 90 (as shown below), comprising: a first wall extending in an outward radial direction (lacks disclosure); a second wall extending in an opposite inward radial direction (as shown below); a central flange (as shown below) connecting the first wall and the second wall; and a dust lip (lacks disclosure) extending from said central flange.
	Falls is silent about an outer lip extending in the same axial direction, a pneumatic sealing lip, a first wall extending in an outward radial direction, and a dust lip. 

    PNG
    media_image1.png
    804
    719
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight.  For instance, US 9,446,637 (Knapke et al.) discloses, in Figures 3-11, a seal system comprising: a ring-shaped inner radial seal (80), comprising: an inner lip (130) extending in an axial direction; an outer lip (lacks disclosure) extending in the same axial direction; a connecting flange connecting the inner lip and the outer lip (radial portion of 80); a pneumatic sealing lip (lacks disclosure); and an oil sealing lip comprised of a ridge (portion of 130 that slides on 24); and a ring-shaped outer radial seal (78) located radially outward from said inner radial seal (80), comprising: a first wall extending in an outward radial direction (lacks disclosure); a second wall extending in an opposite inward radial direction (radial portion of 78 toward longitudinal axis); a central flange (axial portion of 78) connecting the first wall and the second wall; and a dust lip (lacks disclosure) extending from said central flange.
	Falls is silent about an outer lip extending in the same axial direction, a pneumatic sealing lip, a first wall extending in an outward radial direction, and a dust lip. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675